                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION

                                                          )
DANIEL JOSEPH KUDRON,                                     )
                                                          )
                 Plaintiff,                               )      CASE NO.: 4:18-cv-00233-SMR-CFB
                                                          )
        vs.                                               )
                                                          )    REPORT AND RECOMMENDATION
SHERIFF WILLIAM McCARTHY,                                 )      on Defendants’ Motions to Dismiss
WELLPATH, LLC,                                            )         (ECF 30, 59) and Motion for
DR. WILLIAM INGRAM, and                                   )        Summary Judgment (ECF 48)
DR. EDWARD O’BRIEN,                                       )
                                                          )
                 Defendants.                              )


                                            I.    INTRODUCTION
        Plaintiff Daniel J. Kudron brings his claims for money damages pursuant to 42 U.S.C.
§ 1983, alleging that former Polk County Sheriff William McCarthy; 1 Iowa Department of
Corrections (“IDOC”) physician Dr. Edward O’Brien; Wellpath, LLC (“Wellpath”); and
physician Dr. William Ingram, who was employed by Wellpath at the Polk County Jail (“PCJ”),
all in their individual capacities, violated his Eighth and Fourteenth Amendment rights while he
was a pretrial detainee at the PCJ and after he was sentenced to the custody of the IDOC. He
alleges that all Defendants: (1) acted with deliberate indifference to his serious medical needs by
failing to provide him adequate medical care and treatment after he was injured in a 2016 fight
with another inmate at the PCJ; and (2) failed to protect his health at the PCJ and at state
correctional facilities by failing to provide him adequate nutrition, a bunk assignment suited to
his injuries, or a proper mattress. (ECF 42).




1
 Sheriff McCarthy retired in 2018. Kudron asserts his claims against Defendant McCarthy in his individual capacity
(ECF 42), but later admits that his claims against former Sheriff McCarthy relate only to the administration of PCJ
policies, and not any individual actions McCarthy took toward Kudron. (ECF 35-1). Since Kudron’s claims address
Defendant McCarthy in both his individual and official capacities, and because Defendant McCarthy has not moved
for substitution of the current Polk County Sheriff Keven Schneider, the Court will not automatically substitute the
current sheriff pursuant to Fed. R. Civ. P. 25(d).



                                                         1
        Prior to this case, Kudron filed two other related cases in the U.S. District Court for the
Northern District of Iowa. The first pro se Complaint was filed on September 5, 2017, while
Kudron was incarcerated at the Fort Dodge Correctional Facility (“FDCF”). See Kudron v. Fort
Dodge Correctional Facility, Case No. 3:17-cv-03075-LLR, dkt. no. 1 (N.D. Iowa 2017)
(“Kudron I”). This case was dismissed without prejudice on October 26, 2017, for Kudron’s
failure to comply with the Federal Rules of Civil Procedure, including his failure to name any
individual Defendant. Id. at dkt. no. 5. The Court also considered that Kudron filed a second,
related action while Kudron I was pending. See Kudron v. Iowa Department of Corrections, et
al. Case No. 3:17-cv-03079-LRR, dkt. no. 1-1 (N.D. Iowa 2017) (“Kudron II”).
        In Kudron II, docketed by the Clerk of Court on September 28, 2017, Kudron alleged in
his pro se Complaint that the following ten defendants were deliberately indifferent to his serious
medical needs and failed to protect his health: the IDOC, the FDCF, Robert Johnson, Don Harris,
Tony Comp, Todd Carver, Karen Anderson, Jane Hacker, Classification Committee, Iowa
Medical and Classification Center (“IMCC”), and the PCJ. Id. Among other things, Kudron
claimed that these Defendants violated his constitutional rights when they:
        (1) failed to timely remove his sixteen sutures following an August 2016 assault at PCJ;
        (2) failed to provide proper nutrition according to his height and weight, causing him to
            be “twenty pounds underweight”;
        (3) failed to provide the proper antibiotics or pain relievers for his injuries;
        (4) failed to provide him proper bunk assignments or a proper mattress;
        (5) only provided him “basic” medical care upon transfer to IMCC, where staff
            trivialized his pain and suffering; and
        (6) provided him a blue, unmarked bottle of soap that he believed caused his cancerous
            lump that was removed in September 2017.
Id. Kudron supplemented his Complaint in Kudron II with several grievances related to these
claims. Id. at dkt. no. 2.
        On December 19, 2017, the Court found upon Initial Review that Kudron’s claims related
to his dissatisfaction with his medical treatment at FDCF following the removal of his cancerous
lump while he was living in Mount Pleasant Correctional Facility (“MPCF”), did not give rise to
a viable claim under 42 U.S.C. § 1983. Id. at dkt. no. 5. The Court also found that Kudron’s
allegations related to his exposure to cleaning products, sleeping arrangements, and access to
food and water while at FDCF did not indicate that Kudron was deprived of a constitutionally
protected right. Id. The Court declined to consider any claim associated with Kudron’s
confinement at PCJ, IMCC, or MPCF, as these institutions are located in the Southern District of

                                                  2
Iowa. Id. Because the claims related to the institutions in the Southern District of Iowa were
unrelated to the events that allegedly occurred in the Northern District of Iowa, the Court
dismissed the claims that Kudron alleged to have occurred in the Southern District of Iowa
without prejudice, providing directions:
       [P]laintiff should complete and file an additional complaint in the Southern District of
       Iowa if he intends to pursue claims that concern events that occurred in the Southern
       District of Iowa and defendants that are located in the Southern District of Iowa. Such
       complaint should omit claims that involve events that occurred in the Northern District of
       Iowa and are against defendants that are located in the Northern District of Iowa.
Id.
       On January 30, 2018, Kudron brought this pro se Complaint, Kudron III, pursuant to
42 U.S.C. § 1983, again in the Northern District of Iowa. (See ECF 4; Kudron v. Bartruff, et al.,
3:18-cv-03010-LRR (N.D. Iowa 2018)). He named four Defendants: (1) Jerry Bartruff, Director
of the IDOC; (2) Jay Nelson, Warden of MPCF; (3) Bill McCarthy, Polk County Sheriff during
the relevant time period; and (4) James McKinney, Warden of IMCC. The substance of Kudron’s
allegations in Kudron III were identical to his previous allegations in Kudron II. Because a
substantial portion of Kudron’s allegations against the named Defendants took place in the
Southern District of Iowa, and in light of the Court’s previous ruling in Kudron II that Kudron’s
claims against FDCF did not amount to a constitutional violation, Kudron III was transferred to
this District on July 19, 2018. (ECF 2). Kudron is now represented by counsel, who appeared pro
bono publico on August 21, 2018. (ECF 6). Kudron has amended his Complaint twice (ECF 17,
42), so that the current Defendants are McCarthy, Wellpath, Dr. Ingram, and Dr. O’Brien.
       This case was referred to the undersigned for a Report and Recommendation pursuant to
28 U.S.C. § 636(b) on November 26, 2019 (ECF 49). Three dispositive motions are pending:
(1) Defendants Wellpath’s and Dr. Ingram’s Motion to Dismiss (ECF 59); (2) Defendant
McCarthy’s Motion to Dismiss (ECF 30); and (3) Defendant Dr. O’Brien’s Motion for Summary
Judgment. (ECF 48). Kudron resists these motions. (ECF 69, 35, 68). Defendants Dr. Ingram and
Wellpath filed a Reply in support of their Motion to Dismiss. (ECF 70). The matters are now
fully submitted.
                               II.   FACTUAL BACKGROUND
       For the purposes of this Report and Recommendation on Defendants’ Motions to Dismiss
(ECF 30, 59), the Court considered all of Kudron’s factual allegations to be true; however, it did
not accept his legal conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 555 (2007). The

                                                 3
Court reviewed the evidence and reasonable inferences related to Defendant’s Motion for
Summary Judgment (ECF 30) in the light most favorable to Kudron, the nonmoving party.
Davis v. Jefferson Hosp. Ass’n, 685 F.3d 675, 680 (8th Cir. 2012). This standard does not require
the acceptance of “unreasonable inferences or sheer speculation as fact.” Mann v. Yarnell, 497
F.3d 822, 827 (8th Cir. 2007) (quoting Howard v. Columbia Pub. Sch. Dist., 363 F.3d 797, 800
(8th Cir. 2004)).
        Kudron was incarcerated at the PCJ from July 5, 2016 (ECF 42 at ¶ 5), until April 13,
2017. (Def.’s Ex. B, at ECF 48-3 at 30). According to IDOC’s Offender Movement Summary,
after Kudron was sentenced, he was transferred from the PCJ to IMCC, and incarcerated there
until May 4, 2017; he then transferred to the MPCF until July 17, 2017. Id. Kudron transferred
from MPCF to the FDCF until he received work release on October 23, 2018. Id. On April 24,
2019, Kudron’s work release status was revoked, and he was assigned to the Newton
Correctional Facility (“NCF”), where he currently resides. Id.
        During the time relevant to Kudron’s claims, Defendant McCarthy was the Sheriff for
Polk County, Iowa. (ECF 42 at ¶ 6). Defendant Wellpath, LLC, was a corporation that contracted
with Polk County, Iowa to provide medical services to PCJ inmates. (Id. at ¶ 7). Defendant Dr.
Ingram was employed by Wellpath. (Id. at ¶ 8). Defendant O’Brien was employed as a doctor for
the IDOC and assigned to IMCC. (Id. at ¶ 9).
    A. Relevant Medical History and Related Facts
        In August 2016, Kudron was 33 years old when he was assaulted by another inmate at the
Polk County Jail, and suffered a massive laceration that partially severed his nose. (ECF 42 at
¶ 12–13; Pl.’s Aff., ECF 68-3 at ¶ 3). 2 Kudron received sixteen sutures. (ECF 42 at ¶ 14). He
states that he suffered a deviated septum, brain trauma, and permanent injuries to his back and
neck from the assault. (Id. at ¶ 15–16). At the PCJ, he received treatment from Wellpath staff,
including Defendant Dr. Ingram. (Id. at ¶ 17). Kudron stated that Dr. Ingram told him that his
sixteen sutures in his nose would dissolve after a short period of time. Id. Kudron asserts that the
sutures did not dissolve, became infected, and then were not properly removed by Wellpath staff.
(Id. at ¶ 17–18). Kudron alleges that Wellpath provided “mediocre” medical care while he was at


2
 Kudron’s Affidavit, submitted in support of his Resistance to Defendant O’Brien’s Motion for Summary Judgment
(ECF 68-3), states nearly the identical facts as he alleged in the Second Amended Complaint. (ECF 42). The Court
will cite only to the Second Amended Complaint where the alleged facts are the same, and note the few instances
where Kudron’s Affidavit (ECF 68-3) provided greater detail.

                                                       4
the PCJ. (ECF 42 at ¶17). He claims that a blood infection due to the failure to timely remove his
sutures caused further trauma to his sinuses and brain. (ECF 42 at ¶ 18; ECF 68-3 at ¶ 8).
            Kudron does not assert that Dr. Ingram treated him again after he received the sutures, or
that he requested care from Dr. Ingram for his infection. Kudron alleges that while he was at the
PCJ, he did not receive adequate pain medication or antibiotics following his assault, which
caused him pain. (ECF 42 at ¶ 19, 23–24). There are no other allegations in the Second Amended
Complaint against Wellpath or any of its other staff members. None of Kudron’s medical records
relating to any of Kudron’s complaints, either from the PCJ, IMCC, or any health care provider
were submitted in the record. Kudron offered no medical expert opinions about his treatment or
damages.
           Kudron also complains that due to policies at the PCJ and IDOC, he was not provided the
appropriate food for his height and weight, causing him to be twenty pounds underweight when
he transferred to IMCC. (Id. at ¶ 19–20, 22). Nothing in the record provides Kudron’s weight at
PCJ intake, discharge, or any other time. 3 Kudron claims that he was then put at further risk of
injury, including resulting back and neck issues, when he was denied a lower bunk at the PCJ
and while in IDOC custody; he stated that his “severe depth perception issues” made it difficult
to navigate to and from his bunk. (Id. at ¶ 24–25). There is nothing in the record indicating that
he requested a different bunk assignment at PCJ or IMCC, or detailing the height of the bunk he
was assigned, or that was available, at any of the institutions where he was housed. Kudron also
asserts that he was denied access to a different mattress at PCJ, which he believes would have
alleviated pain from his damaged vertebrae, although there is no evidence that he requested a
different mattress from any Defendant, that he had damaged vertebrae, or that any other type of
mattress would have caused him less pain. (Id. at ¶ 26). In his Affidavit, Kudron describes two
complaints about his bunk assignment at FDCF, for which he submitted grievances. (ECF 68-3 at
¶ 19, 28). Because neither FDCF nor any FDCF officials are Defendants in this instant case, and
this Court has previously held that that Kudron is precluded from raising claims against FDCF
again in this District (ECF 5), the Court finds that these grievances are not relevant to his instant
claims, other than to note that Kudron was aware of the grievance process at FDCF.
           Upon Kudron’s arrival at IMCC on April 13, 2017, IMCC medical staff performed a
“basic” intake physical examination and questioned Kudron about his medical history.


3
    In his Affidavit, Kudron stated that he was 6’6”, but he did not provide his weight. (ECF 68-3 at ¶ 10).

                                                             5
(ECF 42 at ¶ 27). Kudron felt that Dr. O’Brien and IMCC staff trivialized his pain and suffering
during this process, as Kudron was only able to discuss his previous injuries and describe his
current pain and suffering, but did not have time to discuss his current and long-term injuries.
(ECF 68-3 at ¶ 13). Kudron does not allege that he requested treatment from Dr. O’Brien for any
of his “current or long-term” injuries beyond his pain, or that Dr. O’Brien otherwise had contact
with Kudron after this initial intake examination. Kudron left IMCC on May 4, 2017. (Def.’s Ex.
B, at ECF 48-3 at 30).
       During his three weeks at IMCC, Kudron was provided an unmarked bottle that
contained a blue substance with a strange odor for use as soap and shampoo. (ECF 42 at ¶ 28).
Kudron requested a different soap and shampoo, but his request was denied by unidentified
IMCC staff. Id. Kudron informed IMCC staff that he believed that the unmarked bottles were an
OSHA violation. (Id. at ¶ 29). Prison staff told Kudron that the soap was called Sky Blue and
produced by Iowa Prison Industries. (Id. at ¶ 31). He asked for a Material Safety Data Sheet, but
was denied. Id. Kudron’s subsequent requests for a different soap or additional information about
the blue soap were denied by unidentified IMCC staff. (Id. at ¶ 32). Kudron does not allege that
he was treated by, or had any contact with, Dr. O’Brien relating to his concerns about the
ingredients in this blue soap.
       Kudron claims that during March to May 2017, he discovered a lump on his hairline,
which was tender and sore. (Id. at ¶ 30, 32). Kudron believes this lump was caused by the blue,
unmarked soap he was given at IMCC. (ECF 68-3 at ¶ 16–17). The Court notes that Kudron was
at the PCJ until April 13, 2017, then at IMCC until May 4, 2017. He does not allege that anyone
at the PCJ, Wellpath, Dr. Ingram, or Dr. O’Brien failed to provide medical care for this lump, or
that any Defendant was ever aware of this condition.
       Kudron transferred to MPCF on May 4, 2017, where Dr. Tobin Jacks examined this lump
and performed a biopsy. (Id. at ¶ 33). Kudron was diagnosed with a basal cell carcinoma. Kudron
transferred to FDCF on July 17, 2017, and FDCF staff arranged for an outpatient procedure at
the University of Iowa Hospitals and Clinics on September 1, 2017. (Id. at ¶ 34–36). The lump
on Kudron’s head was removed. (Id. at ¶ 35). Kudron did not submit any medical records
relating to the diagnosis, treatment, or prognosis of this basal cell carcinoma. He asserts that its
removal should not have been performed as an out-patient procedure, because his return to
FDCF on the same day was uncomfortable. (Id. at ¶ 36).


                                                  6
   B. Polk County Jail Policies – Nutrition and Bunk Assignment
       In support of his Motion to Dismiss (ECF 30), Defendant McCarthy submitted Exhibits A
and B, PCJ’s policies on Nutrition and Bunk Assignment. The Court takes judicial notice of
these public records pursuant to Fed. R. Evid. 201(c). The PCJ policies are not in dispute, and
their authenticity is not questioned. See Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151
(8th Cir. 2012) (quoting Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th
Cir. 2004)) (stating that for a Motion to Dismiss, the Court may consider those documents whose
contents are alleged in the Complaint and whose authenticity no party questions).
       Kudron asserts that all Defendants failed to provide him proper nutrition, but the facts in
his Second Amended Complaint only relate to his claim of lack of proper nutrition while at PCJ.
(See ECF 42 at ¶ 19–20, 22). PCJ’s nutrition policy provides that inmates receive three meals per
day during designated meal times in each housing unit. (Ex. A, ECF 30-1). The policy provides
for meals determined as “nutritionally complete” and approved by a licensed dietitian. Id.
Special diets are available for inmates who require them for medical or religious reasons, upon
submission of a request to the PCJ medical staff. Id. PCJ does not serve pork, and additional food
items are available for an inmate’s purchase from the commissary. Id.
       Kudron also asserts that he was subjected to pain and suffering because all Defendants
denied him “lower” bunk assignments, and that at PCJ he lacked a “proper” mattress. (See ECF
42 at ¶ 24–26). PCJ’s bunk assignment policy provides criteria for inmates to qualify for a
bottom bunk, such as specific medical issues (e.g., broken limbs, over age 65, using assistive
devices) and conditions medically indicated on a case-by-case basis. (Ex. B, ECF 30-2). There is
nothing in the record indicating that Kudron asked anyone at the PCJ (including Wellpath staff
or Dr. Ingram) for any accommodation for his bunk assignment or type of mattress based upon
his medical needs. Kudron did not state any facts in his Second Amended Complaint relating to
his bunk or mattress assignment while at IMCC, or requesting a specific bunk assignment from
anyone at IMCC, including Dr. O’Brien.
   C. Grievance Procedures
       Kudron does not assert that he used any available grievance procedure at the PCJ or
IMCC, or that he communicated with a named Defendant regarding his complaints about
medical treatment, bunk assignments, or mattresses while at PCJ or IMCC. (See ECF 48-3 at 31).




                                                7
Kudron was aware of the IDOC’s Grievance Procedures, as he used them at MPCF and FDCF.
Id.
       IDOC maintains a state-wide policy for offender grievance procedures, under Policy
IO-OR-06, effective February 2017. (See ECF 48-3 at 22–29). The Offender Grievance
Procedures “provide offenders an internal mechanism designed to resolve legitimate complaints
and improve institutional operations.” (ECF 48-3 at 23). The Grievance Policy provides several
remedies that inmates may request upon submitting a grievance, such as: change or modification
to departmental or facility policy, procedure or practice; change in current medical care,
medication or diet; and any other relief within the power of the Grievance Officer, Warden, or
Assistant Deputy Director of Institutional Operations. (ECF 48-3 at 28).
       Prior to filing this lawsuit, Kudron III, in the Northern District of Iowa on January 30,
2018, Kudron had filed seven grievances during his time in the IDOC. (ECF 48-3 at 31). He filed
two at MPCF on July 15, 2017, about MPCF staff behavior in relation to a disciplinary incident;
and five at FDCF between August and December 2017. (See ECF 48-3, at 31–61). Kudron filed
two other grievances at FDCF in February and April 2018. (ECF 48-3 at 31).
                                III. PROCEDURAL HISTORY
       Kudron’s two related cases were filed in the U.S. District Court for the Northern District
of Iowa in September 2017. Kudron I was dismissed for failure to comply with the Federal Rules
of Civil Procedure on October 26, 2017, including for Kudron’s failure to name any individual
Defendant. While Kudron I was pending, Kudron filed a second case, Kudron II, on September
28, 2017. In that case, Kudron claimed that ten individual Defendants were deliberately
indifferent to his serious medical needs and failed to protect his health at PCJ and several other
IDOC facilities. On December 19, 2017, upon Initial Review of Kudron II, the Court found that
Kudron failed to identify a constitutional violation as related to FDCF; it declined to consider the
claims related to IMCC, MPCF, or PCJ due to its lack of jurisdiction. Kudron refiled his
Complaint in the Northern District of Iowa, on January 30, 2019 (the instant case; Kudron III).
(ECF 1). Kudron III named some different Defendants than in his two previous cases, but stated
claims identical to those stated in Kudron II. (ECF 4).
       Kudron III was transferred to this district on July 19, 2018. (ECF 2). On August 15, 2018,
upon Initial Review, this Court directed the Clerk of Court to find counsel to represent Kudron,
and for counsel to file an Amended and Substituted Complaint naming the correct Defendants.


                                                 8
(ECF 5). This Court found that because the Northern District adjudicated his claims related to
FDCF, Kudron is precluded from raising them again in this District. See Aziz v. Burrows, 976
F.2d 1158, 1158 (8th Cir. 1992) (courts may dismiss a duplicative complaint raising issues
directly related to issues in another pending action brought by the same party).
        Counsel for Kudron entered an appearance, pro bono publico, on August 21, 2018.
(ECF 6). Kudron filed his First Amended Complaint in February 2019, against Defendants
former Sheriff William McCarthy, IDOC physician Edward O’Brien, Corizon Health, Inc.,
Unknown PCJ Doctor, and Unknown IMCC Employees. (ECF 17). Upon its Further Initial
Review, the Court found that Kudron’s claims were sufficient to proceed with Service of
Process. (ECF 18).
       On June 14, 2019, the Court granted Kudron’s Motion to Dismiss Defendant Corizon
Health, Inc., as they had not provided health services to PCJ during the relevant times. (ECF 26).
On the same day, Defendant Dr. O’Brien filed an Answer (ECF 29), and Defendant William
McCarthy filed a Motion to Dismiss the claims against him. (ECF 30). On July 31, 2019, Kudron
filed his Resistance. (ECF 35).
       Kudron filed a Second Amended and Substituted Complaint in August 2019 (ECF 42),
naming Sheriff William McCarthy, Wellpath, LLC, Dr. William Ingram, and Dr. Edward
O’Brien as Defendants in their individual capacities. This Second Amended Complaint only
substituted Defendants Wellpath and Dr. Ingram, for Corizon Health and “Unknown Doctor,”
and removed the “Doe” Defendants; it did not change the substance of Kudron’s claims. (See
ECF 17 at ¶ 7–9; ECF 42 at ¶ 7–8). In his Second Amended Complaint, Kudron alleges that all
Defendants violated his Eighth and Fourteenth Amendment rights when they: (1) acted with
deliberate indifference to his serious medical needs by failing to provide him adequate medical
care and treatment after he was injured in a 2016 fight with another inmate at the PCJ; and (2)
failed to protect his health at the PCJ and at state correctional facilities with adequate nutrition
and bunk arrangements. Upon further review of the claims, the Court again found that Kudron’s
claims were not frivolous. (ECF 43).
       On November 7, 2019, Dr. O’Brien filed a Motion for Summary Judgment (ECF 48);
Kudron responded on February 11, 2020. (ECF 68). On December 31, 2019, Wellpath and
Dr. Ingram filed a Motion to Dismiss Kudron’s Second Amended Complaint (ECF 59); Kudron




                                                  9
responded on February 11, 2020. (ECF 69). Wellpath and Dr. Ingram replied on February 18,
2020. (ECF 70).
                                         IV. ANALYSIS
       A. Standard for 42 U.S.C. § 1983 Claims
       Pursuant to 42 U.S.C. § 1983, Kudron brings his claims for money damages, alleging that
Defendants, in their individual capacities, violated his Eighth and Fourteenth Amendment rights
when they: (1) acted with deliberate indifference to his serious medical needs by failing to
provide him ongoing medical care and treatment for his injuries that resulted from a 2016 assault
at PCJ; and (2) failed to protect his health by failing to provide adequate nutrition for a person of
his size, proper bunk assignments for someone with his injuries, and an appropriate mattress for
his back pain. (ECF 42). Kudron asserts these § 1983 claims against all Defendants, but offers
few specifics as what actions he attributes to each Defendant.
       To state a claim under § 1983, a Plaintiff must allege: (1) that the Defendant acted under
color of state law; and (2) that the alleged conduct deprived the Plaintiff of a constitutionally
protected federal right. Van Zee v. Hanson, 630 F.3d 1126, 1128 (8th Cir. 2011). Pretrial
detainees have the same Eighth and Fourteenth Amendment rights as prisoners under the Due
Process Clause. Barton v. Taber, 908 F.3d 1119, 1123–24 (8th Cir. 2018).
               1. Standard for Deliberate Indifference to Serious Medical Needs
       To succeed on a claim of deliberate indifference to a serious medical need, a pretrial
detainee or prisoner must demonstrate an objectively serious medical need that the defendant
official knew about, but deliberately disregarded. Barton, 908 F.3d at 1124. “Deliberate
indifference to a prisoner’s serious illness or injury states a cause of action under § 1983 for
violation of the Eighth Amendment.” Id. (citing Estelle v. Gamble, 429 U.S. 97, 105 (1976)).
Deliberate indifference is “akin to criminal recklessness,” so mere negligence is insufficient.
Drake ex rel. Cotton v. Koss, 445 F.3d 1038, 1042 (8th Cir. 2006).
       In evaluating whether an official is deliberately indifferent to a serious medical need,
courts should consider that inmates have a right to adequate medical care, but not to receive a
particular or requested course of treatment. Barr v. Pearson, 909 F.3d 919, 921 (8th Cir. 2018)
(citing Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)). Doctors are free to exercise
their independent medical judgment. Id. Mere disagreement with treatment decisions does not
rise to the level of a constitutional violation. Fourte v. Faulkner Cty., Ark., 746 F.3d 284, 287


                                                 10
(8th Cir. 2014). Allegations that a medical care provider should have recognized certain
symptoms and connected them to a specific diagnosis is not sufficient to demonstrate deliberate
indifference to a serious medical need, but only shows disagreement with the care provided.
Hanic v. Schaeffer, 58 Fed. Appx. 665, 666 (8th Cir. 2003). A showing of medical negligence
does not state a valid claim of deliberate indifference to a serious medical need. Barr, 909 F.3d at
921–922.
                 2. Standard for Failure-to-Protect Claims: Pretrial Detainees and Prisoners
        Eighth Amendment protections against cruel and unusual punishment also extend to
conditions of incarceration and confinement. Kulkay v. Roy, 847 F.3d 637, 642 (8th Cir. 2017).
Prisons must provide prisoners and detainees with basic necessities, but a minimal deprivation
does not violate the Constitution. Ingram v. Cole Cty., 846 F.3d 282, 285 (8th Cir. 2017) (citing
Green v. Baron, 879 F.2d 305, 309 (8th Cir. 1989)), aff’d. 732 Fed. Appx. 496, 496 (8th Cir.
2018) (en banc). Temporary discomfort is not enough to support a claim of a constitutional
violation. Id.
        For failure-to-protect claims, a prisoner must show that a prison official was deliberately
indifferent to a substantial risk of serious harm. Whitson v. Stone Co. Jail, 602 F.3d 920, 923 (8th
Cir. 2010). The prisoner must satisfy the two-pronged test for deliberate indifference, showing
that he was incarcerated under conditions posing a substantial risk of harm, and that prison
official was deliberately indifferent to that risk. Flemons v. Devane, 779 Fed. Appx. 423, 424
(8th Cir. 2019). Mere negligence does not rise to the level of deliberate indifference. Kulkay, 847
F.3d at 642.
        The proper inquiry in evaluating the constitutionality of pretrial-detention conditions, as
opposed to prison conditions, is whether those conditions amount to punishment of the detainee.
Ingram, 846 F.3d at 285 (citing Bell v. Wolfish, 441 U.S. 520, 535 (1979)). “Loss of freedom of
choice and privacy are inherent incidents of [jail or prison] confinement.” Bell, 441 U.S. at 537.
“And the fact that such detention interferes with the detainee’s understandable desire to live as
comfortably as possible and with as little restraint as possible during confinement does not
convert the conditions or restrictions of detention into ‘punishment.’” Id.
        The first question in evaluating whether a pretrial-detention condition is “punishment,” is
whether a given imposition rises above “a de minimis level...with which the Constitution is not
concerned.” Ingram, 846 F.3d at 285. The second question is whether a condition or restriction


                                                 11
“amounts to punishment in the constitutional sense.” Id. A pretrial-detention condition or
restriction does not, without more, amount to punishment if it is reasonably related to a
legitimate governmental objective. Id. However, if it is arbitrary or purposeless, a court
permissibly may infer that the purpose of the governmental action is punishment that may not
constitutionally be inflicted upon detainees. Id.
               3. § 1983 Claims Require a Causal Link – No Liability under Respondeat
                  Superior Theory
       “Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged
deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th 1990). The theory of
respondeat superior is not an independent basis for § 1983 relief. Monell v. Dep’t of Social
Servs., 436 U.S. 658, 690–92 (1978).
       Deliberate indifference may be shown as to a public official when the actor knew of the
constitutional risk posed by their inadequate training, supervision or policies, and failed to take
sufficient remedial action. Walton v. Dawson, 752 F.3d 1109, 1118 (8th Cir. 2014). “[G]eneral
responsibility for supervising the operations of a prison is insufficient to establish the personal
involvement required to support liability.” Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997).
       Likewise, a corporation acting under color of state law will only be held liable under
§ 1983 for its own unconstitutional policies. Crumpley-Patterson v. Trinity Lutheran Hosp., 388
F.3d 588, 590 (8th Cir. 2004) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)
(“The test is whether there exists a policy, custom or action by those who represent official
policy which inflicts an injury actionable under § 1983.”)).
       B. Motions to Dismiss for Failure to State a Claim
               1. Motion to Dismiss Standard
       A court may dismiss a claim if the Complaint “fail[s] to state a claim upon which relief
can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Motion to Dismiss, the complaint must
state a “plausible” claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). A plausible claim
is one that contains sufficient factual matter to allow the Court to draw the reasonable inference
that the Defendant is liable for the alleged misconduct, and “raise[s] a right to relief above the
speculative level.” Twombly, 550 U.S. at 555. A pleading that offers labels and conclusions or a
formulaic recitation of the elements of a cause of action is insufficient; the Complaint must go
beyond bald assertions that lack any factual support. Neubauer v. FedEx Corp., 849 F.3d 400,
404–05 (8th Cir. 2017). To state a viable claim under § 1983 with respect to named individual

                                                    12
Defendants, a Plaintiff must demonstrate “a causal link to, and direct responsibility for, the
deprivation of rights” at issue. Turner v. Mull, 784 F.3d 485, 493 (8th Cir. 2015) (citing
Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)).
        For the purposes of this Report and Recommendation on Defendants’ Motions to Dismiss
(ECF 30, 59), the Court considers all of Kudron’s factual allegations to be true; however, it need
not accept his legal conclusions. Twombly, 550 U.S. at 555.
                 2. Motion to Dismiss: Defendants Wellpath and Dr. Ingram (ECF 59)
        In his Second Amended Complaint (ECF 42), Kudron claimed that Defendants Wellpath
and Dr. Ingram were: (1) deliberately indifferent to his serious medical needs after an assault at
the PCJ in 2016; and (2) failed to protect his health by failing to provide adequate nutrition, bunk
arrangements, and mattress assignments. Kudron states that Dr. Ingram was deliberately
indifferent to his serious medical needs when he told Kudron that sutures in his nose would
dissolve after a short period of time, when in fact, the sutures did not dissolve. (Id. at ¶ 17–18).
He alleges that Wellpath and staff provided him “mediocre medical attention” by failing to
properly remove his sutures, causing a blood infection that further damaged his sinuses and
brain. Id. Kudron further states that he was not provided proper antibiotics or pain medications
while at PCJ. (Id. at ¶ 23). As the provider of medical services to the PCJ during the relevant
period, the Court infers that this claim is attributed to Wellpath, and particularly to Wellpath’s
policies, although which policies are not identified. Kudron offers no expert testimony about the
cause or extent of any blood infection he suffered after his July 2016 assault, or about what
medication he should have been prescribed in addition to medication he received while at the
PCJ. He does not state that he requested assistance from Dr. Ingram relating to removal of his
stitches, or how other staff failed to attend to his medical needs, regardless of whether his
medical needs were serious. Kudron does not state any facts in his Second Amended Complaint
(ECF 42), or in his Affidavit (ECF 68-3), 4 that support his allegations that Wellpath and Dr.
Ingram were deliberately indifferent to Kudron’s nutrition, his mattress assignment, or his bunk
arrangement, or that these Defendants were in any way involved in the application of the PCJ
policies relating to these issues.


4
 Plaintiff’s Affidavit (ECF 68-3) is “necessarily embraced” by the Complaint, and thus not a matter outside the
pleadings. See Ashanti, 666 F.3d at 1151 (In considering a Motion to Dismiss, the Court may consider those
documents “whose contents are alleged in a [C]omplaint and whose authenticity no party questions, but which are
not physically attached to the [Complaint].”).

                                                       13
       Defendants Wellpath and Dr. Ingram move to dismiss the claims against them pursuant to
Rule 12(b)(6), arguing that Wellpath cannot be liable under the principle of respondeat superior,
and that Kudron’s allegations against Dr. Ingram are no more than his mere disagreement with
treatment. Alternatively, these Defendants argue that if all facts are assumed true, the claims
might possibly rise to the level of negligence, but not to a constitutional claim for deliberate
indifference to a medical or health need. (ECF 59). Kudron resists Defendants’ Motion to
Dismiss, by arguing that he provided sufficient facts on the face of the Second Amended
Complaint to make plausible allegations against Wellpath and Dr. Ingram. (ECF 69).
                        i. Failure to Protect his Health: Nutrition, Mattress or Bunk
                           Assignment
       Beyond his bald assertions, Kudron failed to state any facts in the Second Amended
Complaint (ECF 42) or his Affidavit (ECF 68-3), that support his claims that Defendants
Wellpath and Dr. Ingram failed to protect his health in any way related to the PCJ policies for
nutrition, mattresses, or bunk assignment. See Neubauer, 849 F.3d at 404–05 (the Complaint
must go beyond bald assertions without any factual support). To survive a Motion to Dismiss on
the issue of whether Defendants failed to protect Kudron’s health through the policies that
govern the conditions for pretrial detainees at PCJ, he must provide at least some facts to show:
(1) that a given condition imposed upon him resulted in more than “a de minimis level [of
imposition]... with which the Constitution is not concerned”; and (2) that the condition or
restriction “amounts to punishment in the constitutional sense.” Ingram, 846 F.3d at 285. A
pretrial-detention condition or restriction does not, without more, amount to punishment if it is
reasonably related to a legitimate governmental objective; but a court may permissibly infer that
a governmental action is punishment if the condition or restriction is arbitrary or purposeless. Id.
       Assuming that Kudron’s factual allegations in his Complaint and Affidavit showed that
the PCJ policies for nutrition and bunk assignment or mattresses, as applied to him, resulted in
more than a de minimis level of harm, such an imposition did not amount to punishment by either
Dr. Ingram or Wellpath staff. First, Kudron has failed to show that Dr. Ingram or any Wellpath
staff had any input as to his nutrition, bunk arrangement, or mattress assignment under these
policies or otherwise. Second, he has failed to offer any facts showing that either Defendant
knew of Kudron’s complaints about inadequate nutrition or his bunk and mattress conditions.
Kudron provides no facts to support his claim that Dr. Ingram or Wellpath deliberately
disregarded any potential risk of harm that Kudron might have suffered under the PCJ policies

                                                 14
on nutrition, bunk assignment or mattresses. Although under the PCJ policy, these Defendants,
as part of the PCJ medical team, could have been asked to determine the medical necessity for
any accommodations Kudron wanted at the PCJ, Kudron did not state that he requested a
modification to any of these conditions from any PCJ staff, or had any contact with Wellpath or
Dr. Ingram related to his mattress or bunk conditions and the application of PCJ policies.
        The Court recommends that Defendants Wellpath’s and Dr. Ingram’s Motion to Dismiss
(ECF 59) Kudron’s claims that these Defendants failed to protect his health be GRANTED, and
that this claim against Defendants Wellpath and Dr. Ingram be DISMISSED.
                        ii. Deliberate Indifference to Kudron’s Serious Medical Needs:
                            Defendant Wellpath
        Defendants argue that Wellpath cannot be held liable under the principle of respondeat
superior. (ECF 59). In his Resistance to Defendants’ Motion to Dismiss, Kudron argues that
Wellpath should be held liable because it is acting under the color of state law in providing
services to inmates at PCJ. (ECF 69). Kudron did not respond to Defendants’ assertion that
Wellpath cannot be held liable under the theory of respondeat superior. Id.
        In the Second Amended Complaint, Kudron alleges that Wellpath staff provided him
“mediocre medical attention” while at the PCJ, by failing to properly remove the sutures in his
nose, resulting in a blood infection that further traumatized his sinuses and brain, and by failing
to provide him adequate antibiotics or pain medicine. (ECF 42 at ¶ 17–18, 23). Based upon this
assertion, Kudron’s claim that Defendant Wellpath was deliberately indifferent to his serious
medical needs can only be read as requesting recovery based upon the theory of respondeat
superior either relating to its policies, or lack of staff training. Monell, 436 U.S. at 690. Kudron
did not identify any policies or customs of widespread misconduct by Wellpath that caused him
any injury; only that the failure of its staff to properly remove his sutures caused him an
infection, and that he disagreed with the type of treatment provided.
        Viewing the factual allegations in the Second Amended Complaint as true, Kudron has
failed to state any claim related to a Wellpath policy, or its failure to properly train its
employees. It is recommended that Defendant Wellpath’s Motion to Dismiss (ECF 59) as to
Kudron’s claim that it was deliberately indifferent to his serious medical needs be GRANTED,
and this claim be DISMISSED.




                                                   15
                      iii. Deliberate Indifference to Kudron’s Serious Medical Needs:
                           Defendant Dr. Ingram

       Kudron claims that Dr. Ingram was deliberately indifferent toward his serious medical
needs when he told Kudron that sutures in his nose would dissolve after a short period of time.
(ECF 42 at ¶ 17–18). He alleges that the failure of the sutures to dissolve or properly be removed
led to a blood infection, which caused him pain. Id. Kudron did not provide any expert testimony
or medical records to show when his alleged infection developed, by whom it was treated, or if it
was related to the sutures. He provides no facts showing how Dr. Ingram was involved in
Kudron’s ongoing care after his August 14, 2016, injuries.
       Accepting as true Kudron’s claims that he had a serious medical condition resulting from
a fight at PCJ in August 2016, and that he developed an infection from the sutures that was not
properly treated, Kudron has failed to provide any facts to implicate Dr. Ingram. For example, he
has not asserted: that Dr. Ingram treated him after the sutures were placed; that Dr. Ingram had
any responsibility for the failure to properly remove his sutures; that Dr. Ingram had any ongoing
responsibility for Kudron’s access to medication (by prescription or over-the-counter) while at
PCJ; or that Dr. Ingram took any action that amounted to more than negligence, or to Kudron’s
disagreement with the treatment plan. Kudron does not allege any facts that show Dr. Ingram
knowingly misinformed Kudron regarding the need for removal of his sutures in order to cause
him pain, or that Dr. Ingram otherwise knew of any serious medical needs that Kudron
developed after the placement of his sutures, including a blood infection, pain, or discomfort.
       Dr. Ingram’s advice to Kudron regarding care for his dissolving sutures, assuming that
this advice was given, does not provide the basis to infer that Dr. Ingram or any other Wellpath
employees failed to properly remove the sutures, or that any resulting infection was not properly
treated. Kudron has not provided more than his bald assertions and inferences that Dr. Ingram
was mistaken as to the type of sutures, and that this resulted in harm. See Neubauer, 849 F.3d at
404–05 (the Complaint must go beyond bald assertions without any factual support). This is
neither an “unnecessary and wanton infliction of pain” nor a level of care that is “repugnant to
the conscience of mankind,” as required to succeed on a claim of deliberate indifference to a
serious medical need; at most, it is medical negligence. Estelle, 429 U.S. at 103. Kudron’s claims
about Dr. Ingram’s action or advice regarding the type of sutures used in August 2016 do not rise
to the level of a constitutional violation under 42 U.S.C. § 1983. See Cejvanovic v. Ludwick, 923
F.3d 503, 507–508 (8th Cir. 2019) (citing Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000))

                                                16
(“The allegation that ‘what is being done by the Defendants is completely inadequate’ is the kind
of ‘mere disagreement with treatment decisions [that] does not rise to the level of a constitutional
violation.’”).
        Viewing the factual allegations in the Second Amended Complaint as true, Kudron has
failed to sufficiently plead his claim that Defendant Dr. Ingram was deliberately indifferent to his
serious medical needs while at the PCJ. It is recommended that Defendant Ingram’s Motion to
Dismiss (ECF 59) as to this claim be GRANTED, and this claim against Dr. Ingram be
DISMISSED.
                 3. Motion to Dismiss: Defendant McCarthy (ECF 30)
        Sheriff McCarthy argues that Kudron’s claims against him must be dismissed pursuant to
Fed. R. Civ. P. 12(b)(6) for Failure to State a Claim. (ECF 30). Kudron asserts that he
sufficiently stated a claim that McCarthy, as Sheriff, implemented the PCJ policies regarding his
nutrition and sleeping arrangements; he asserts that these policies were unconstitutionally
applied to him. (ECF 35-1 at 4–5). Kudron asserts that McCarthy violated his Eighth and
Fourteenth Amendment rights when he: (1) was deliberately indifferent to his serious medical
needs; and (2) failed to protect his health by failing to provide adequate nutrition, and failing to
assign him a proper bunk and mattress. (ECF 42). Kudron asserts these claims against McCarthy
in his individual capacity, stating that McCarthy was responsible for PCJ policies relating to
these issues. However, in his Response to McCarthy’s Motion to Dismiss (ECF 35), Kudron
concedes that McCarthy “did not personally deny him anything,” and that McCarthy should only
be held liable in relation to his official responsibility for PCJ policies.
                           i.    Deliberate Indifference to Serious Medical Needs
        Kudron has failed to state any facts in either of his Amended Complaints or in his
Affidavit that allege how McCarthy was deliberately indifferent to Kudron’s serious medical
needs. In his Response to Defendant McCarthy’s Motion to Dismiss (ECF 35-1), referring to the
First Amended Complaint (ECF 17), 5 Kudron concedes that he “has not made claims [that]
Defendant McCarthy failed to provide medical care,” but that the “outside medical provider
bears the responsibility and liability of medical care and treatment for Polk County Jail inmates.”
(ECF 35-1 at 5). Because Kudron has not pled any facts to support his claim that McCarthy did,


5
 There is no substantive difference in the claims, only the parties, in the First and Second Amended Complaints.
See, supra, page 8. McCarthy was named as a Defendant in both Amended Complaints.

                                                        17
or failed to do, anything that was deliberately indifferent to any of his serious medical needs, it is
recommended that McCarthy’s Motion to Dismiss (ECF 30) as to this claim be GRANTED.
                       ii.    Failure to Protect: Nutrition, Mattress and Bunk Assignment
        Kudron alleges that Sheriff McCarthy oversaw the application of PCJ’s nutrition, bunk
and mattress assignment policies, and that these policies were unconstitutionally applied to him.
(ECF 42 at ¶ 24–26). Kudron admitted in his Response to McCarthy’s Motion to Dismiss that
McCarthy did not personally make any decisions relating to his nutrition, bunk or mattress
assignments. (ECF 35-1 at 5). He asserts only that McCarthy, as Polk County Sheriff during the
relevant time period, should be held liable for the pain and suffering caused by the application of
the “inadequate and unconstitutional” PCJ policies. (ECF 35 at ¶ 4(c)). Defendant McCarthy
argues that this claim against him should be dismissed, as Kudron has failed to state any facts
showing that the PCJ policies were unconstitutional, or that the policies exposed Kudron to any
serious risk of harm. (ECF 30).
        To prove that Defendants failed to protect Kudron’s health as to his pretrial conditions at
PCJ, Kudron must prove that: (1) a given condition of his confinement was greater than that of
“a de minimis level [of imposition] ... with which the Constitution is not concerned”; and (2) that
the condition or restriction “amounts to punishment in the constitutional sense.” Ingram, 846
F.3d at 285 (citing Bell v. Wolfish, 441 U.S. 520, 535 (1979)). A pretrial-detention condition or
restriction does not, without more, amount to punishment if it is reasonably related to a
legitimate governmental objective; but a court may permissibly infer that a governmental action
is punishment if it is arbitrary or purposeless. Id.
        Kudron’s claims related to his bunk and mattress assignments do not rise above a de
minimis level of imposition, nor are these policies arbitrary or purposeless. Kudron claims that he
had trouble navigating from his upper bunk due to depth perception issues and the absence of
pain medications to alleviate related pain, but was denied a lower bunk restriction. (ECF 42 at ¶
24–25). He does not identify how many levels of bunks were available in his housing unit at the
PCJ, or how they were assigned. He does not specify how high off the floor his “upper” bunk
was. He also claims that a “proper” mattress would have alleviated his back pain, but does not
describe what a “proper” mattress was. (Id. at ¶ 26). Kudron fails to offer any facts showing that
he had a diagnosed medical issue that warranted a bunk or mattress restriction, that he
complained of these issues to PCJ staff, that he submitted any requests for a lower bunk or


                                                  18
alternative mattress to PCJ staff pursuant to PCJ’s bunk policy as an accommodation for any
back pain or other medical issues, or that Defendant McCarthy failed to train his staff regarding
implementation of the bunk or mattress assignment policy. The facts in the record give the Court
no basis to infer that the policies were purposeless or arbitrary, or that the jail staff deviated from
its policy as to Kudron’s bunk assignment or providing an alternate mattress, if one was required.
See Ingram, 846 F.3d at 285.
       Similarly, Kudron’s claims related to his nutrition do not rise above a de minimis level of
imposition. There is no evidence in the record for the Court to infer that the policy itself was
arbitrary or purposeless. The policy provides that inmates receive three meals per day; that the
meals are “nutritionally complete” as approved by a licensed dietitian; that special diets are
available for those who require them for medical or religious reasons upon request to PCJ
medical staff; and that additional food items are available for inmates to purchase from the
commissary. (Ex. A, ECF 30-1). Even if Kudron lost twenty pounds during his stay at the PCJ,
which began sometime before August 2016, and ended April 13, 2017, when he transferred to
IMCC, he failed to allege what his weight was before and after his stay at the PCJ. He provided
no records stating that he asked PCJ or Wellpath staff to address his weight loss or any special
nutritional needs. He did not provide any facts or records to support a claim that he could not
supplement his meal plan with additional food purchased from the commissary, at least until any
request for supplemental food from the PCJ could be addressed.
       Even assuming that PCJ’s nutrition and bunk policies offered more than de minimus
imposition on Kudron’s health, he failed to show that Sheriff McCarthy knew that the PCJ
policies posed a risk of harm to Kudron, or that he failed to properly train PCJ employees to
implement these policies. The only direct allegation concerning Sheriff McCarthy in the Second
Amended Complaint is: “Polk County Jail, through Defendant McCarthy, have [sic] a policy to
provide nutrition to inmates; however, this policy is inadequate and violates constitutional
protections.” (ECF 42 at ¶ 20). Kudron has not pled any facts that state, or allow the inference,
that the bunk, mattress, or nutrition policies at the PCJ are applied in a continuing, widespread,
or persistent pattern resulting in unconstitutional harm to detainees.
       The Court recommends that Kudron’s claim that Defendant McCarthy failed to protect
his health in relation to PCJ nutrition, mattress and bunk policies be DISMISSED, and Defendant
McCarthy’s Motion to Dismiss (ECF 30) be GRANTED.


                                                  19
   C. Motion for Summary Judgment: Defendant Dr. O’Brien’s (ECF 48)
               1. Claims against Dr. O’Brien
       In his Second Amended Complaint (ECF 42), Kudron claimed that during his time at
IMCC, Dr. O’Brien was: (1) deliberately indifferent to his serious medical needs, and (2) failed
to protect his health with regard to bunk and nutrition policies. Kudron claims that when he was
assigned to IMCC, he was provided only basic medical care and an intake evaluation. (ECF 42 at
¶ 27). Kudron felt that Dr. O’Brien and staff trivialized his pain and suffering during this
evaluation process, as Kudron was only able to discuss his previous injuries and current pain and
suffering, but not his observations about his current and long-term injuries. (ECF 68-3 at ¶ 13).
Kudron also claimed that during his time at IMCC, he was provided an unmarked bottle that
contained a blue substance with a strange odor to use as soap and shampoo. (ECF 42 at ¶ 28–29,
31–32). Kudron believes this soap caused his basal cell carcinoma, which was later surgically
removed at UIHC. (ECF 42 at ¶ 33–36; ECF 68-3 at ¶ 16–17). Although this allegation
chronologically follows other allegations against Dr. O’Brien in the Second Amended
Complaint, Kudron does not allege that he was treated by or that he had any contact with
Dr. O’Brien relating to his concerns about the ingredients in this soap. Neither does he offer
anything beyond his own conclusion that the soap caused the lump on his head. He did not
complain to IMCC staff or Dr. O’Brien about this condition. Kudron provides no facts relating to
his bunk assignment or the nutritional policies at IMCC, or any facts to show that Dr. O’Brien
had any responsibility for, or input on, these issues as they relate to Kudron’s three weeks at
IMCC, from April 13, 2017, to May 4, 2017.
               2. Summary Judgment Standard
       The Court shall grant Defendant Dr. O’Brien’s Motion for Summary Judgment (ECF 48)
if he shows “there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). If the movant shows there is no genuine dispute as to any material fact precluding
judgment in his or her favor, the burden shifts to the nonmoving party, who, by affidavit or other
evidence in the record, must set forth specific facts showing that a genuine dispute of material
fact exists. Fed. R. Civ. P. 56(c); Anderson, 477 U.S. at 249. The nonmoving party must go
beyond the pleadings and, by its own affidavits or discovery, “set forth specific facts showing
that there is a genuine issue for trial.” Doe v. Sauer, 186 F.3d 903, 905 (8th Cir. 1999). This is


                                                 20
more than “some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586 (1986). The quantum of proof that the nonmovant must
produce is not precisely measurable, but it must be enough evidence “such that a reasonable jury
could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.
       The Court “review[s] the evidence and the inferences that reasonably may be drawn from
the evidence in the light most favorable to the nonmoving party.” Davis, 685 F.3d at 680
(internal quotation marks omitted). Viewing the record in the light most favorable to the
nonmoving party does not include the acceptance of “unreasonable inferences or sheer
speculation as fact.” See Mann, 497 F.3d at 827 (quoting Howard, 363 F.3d at 800).
               3. Standard for Deliberate Indifference to Serious Medical Needs
       Kudron states that after he was convicted and sentenced to IDOC custody, he was
dissatisfied with his “basic” medical care while at IMCC, which included an examination and
physical history intake by Dr. O’Brien. While inmates have a right to adequate medical care,
they have no right to receive a particular or requested course of treatment. Barr, 909 F.3d at 921
(citing Dulany, 132 F.3d at 1239). Doctors are free to exercise their independent medical
judgment. Id. Mere disagreement with treatment decisions does not rise to the level of a
constitutional violation. Fourte, 746 F.3d at 287.
               4. Standard for Exhaustion of Administrative Remedies
       Under 42 U.S.C. § 1997e(a), exhaustion of administrative remedies is required as a
precondition to any action by a prisoner concerning the conditions of his confinement. The
exhaustion requirement is mandatory. Woodford v. Ngo, 548 U.S. 81, 85 (2006). If a prisoner
fails to exhaust his administrative remedies prior to filing his lawsuit, the suit will be dismissed.
Porter v. Nussle, 534 U.S. 516, 532 (2002); Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003).
       The purpose of this requirement is to resolve problems as they arise, and to avoid
needless expense and delay in addressing constitutional claims. See Muhammad v. Mayfield, 933
F.3d 993, 1000 (8th Cir. 2019) (citing Porter v. Nussle, 534 U.S. 516, 524–525 (2002)). In
addition to providing Defendants protection from lawsuits, the prison grievance systems should
offer meaningful relief to inmates. Id.
               5. Analysis of Defendant Dr. O’Brien’s Motion for Summary Judgment
       Dr. O’Brien argues that he is entitled to Summary Judgment on claims that he was
deliberately indifferent to Kudron’s serious medical needs and failed to protect Kudron’s health


                                                  21
because: (1) Kudron failed to fully exhaust any of his available grievances; and (2) none of
Kudron’s seven grievances filed at MPCF and FDCF were about Dr. O’Brien or related to
Kudron’s medical treatment at IMCC. (ECF 48). In response to Dr. O’Brien’s Motion for
Summary Judgment, Kudron argues that he exhausted his administrative remedies to the extent
he was able; and that during his time at MPCF and FDCF, he filed grievance appeals to the
Central Office, as required by the Grievance Policy, but his appeals were “lost” or “never
received.” Kudron does not assert that he used the grievance system while at IMCC, or was
prevented from using the grievance system for any of his complaints about medical treatment or
other issues. (ECF 68-2).
         In 2017, Defendant Dr. O’Brien was employed by IDOC as a medical doctor at IMCC.
(See ECF 42 at ¶ 9). Kudron did not file a single grievance while at IMCC. (See ECF 48-3 at 31–
61). Kudron’s sole allegation in his Second Amended Complaint against Defendant Dr. O’Brien
is that he “trivialized Kudron’s pain and suffering” during a basic intake medical examination
upon Kudron’s admission to IMCC, and that Kudron felt that he was not given sufficient time at
this exam to explain his ongoing or possible long-term medical issues, although he was allowed
to discuss his existing pain issues. (ECF 42 at ¶ 27; ECF 68-3 at ¶ 13).
         The Court finds that Kudron’s assertion that the blue soap provided to him at IMCC
resulted in his basal cell carcinoma does not state a claim against Dr. O’Brien. Kudron failed to
allege in his Second Amended Complaint that Dr. O’Brien knew of, or had any part in providing
this soap to IMCC prisoners or that use of the blue soap could result in harm (including basal cell
carcinoma), or that Dr. O’Brien knew of, or failed to treat, Kudron’s complaints of a lump on his
head.
         Kudron now argues in Response to Dr. O’Brien’s Motion for Summary Judgment
(ECF 68) that the IDOC Grievance Process as a whole was unavailable to him during April and
May 2017 when he was at IMCC, because some of his later grievance appeals at FDCF from
August 2017 through April 2018 were lost in the mail or held up by IDOC mailroom staff.
Kudron infers that mailroom staff at FDCF were attempting to interfere with his ability to file
lawsuits and grievances against them, by delaying or blocking the grievance process. (See
Kudron Aff., ECF 68-3 at ¶ 19–30). 6 Kudron does not explain how the treatment of any


6
 Plaintiff states in his Affidavit: “I directed my Appeals to the appropriate personnel, but I am not sure whether they
were delivered as I never got a response. Inmates must mail their grievance appeals and the mail is handled by the

                                                          22
grievance appeals that he filed at MPCF in July 2017 or later at FDCF, interfered with or made
the grievance policy unavailable to him at IMCC in April and May of 2017. Viewing the
evidence in the record in the light most favorable to Kudron, the Court finds that the IDOC
Grievance Process was available to him while he was at IMCC, and that he did not use it.
        Even if the Court were to accept Kudron’s unreasonable inferences and sheer speculation
that his use of the grievance procedure at IMCC was futile, he has not stated sufficient facts to
support a claim that Dr. O’Brien was deliberately indifferent to any of his serious medical needs.
Kudron speculates that he had a serious medical need in the three weeks he was at IMCC.
Kudron acknowledges that he received medical care while at IMCC, though perhaps not the type
of care he preferred. He does not allege any facts to show that what he describes as “basic”
medical care, or Dr. O’Brien’s alleged trivializing of Kudron’s injuries upon his intake exam, in
any way harmed him. At best, Kudron disagreed with Dr. O’Brien’s treatment; mere
disagreement with treatment decisions does not rise to the level of a constitutional violation.
Fourte, 746 F.3d at 287.
        Kudron does not state any facts to support his claim that Dr. O’Brien failed to protect his
health while at IMCC. Kudron’s claims related to the blue soap do not show that he was treated
by, or that he had any contact with, Dr. O’Brien relating to his concerns about the ingredients in
this soap. He does not allege that he complained about this blue soap to Dr. O’Brien or any
IMCC staff, or that Dr. O’Brien treated any medical condition caused by this soap. Kudron offers
no medical reports or expert opinions to support his speculation that his basal cell carcinoma
manifested itself in the lump on his head, or that Dr. O’Brien knew of and failed to care for his
basal cell carcinoma, which was removed in September 2017, while Kudron was in the care of
FDCF. Neither does Kudron offer any facts relating to his bunk assignment or the nutritional
policies at IMCC, or to show that Dr. O’Brien had any responsibility for, or input on, these
issues as they relate to Kudron’s time at IMCC, which was from April 13, 2017, to May 4, 2017.
        Kudron has failed to exhaust his administrative remedies as to any of his complaints
arising from his stay or treatment at IMCC by Dr. O’Brien, and has not raised a genuine dispute
of material fact on his complaint that Dr. O’Brien was deliberately indifferent to his serious
medical needs or failed to protect his health by any decisions relating to his soap, bunk



Defendants and staff working for the Iowa Department of Corrections. These are the very same people I am filing
grievances against.” (ECF 68-3 at ¶ 23, 27, 30).

                                                       23
assignment, or nutrition while at IMCC. The Court recommends that Defendant Dr. O’Brien’s
Motion for Summary Judgment (ECF 48) be GRANTED, and the claims against Defendant Dr.
O’Brien be DISMISSED.
                                        V. CONCLUSION
       The Court finds that: (1) Kudron has failed to state a claim upon which relief can be
granted as to Defendants Wellpath and Dr. Ingram, and recommends that pursuant to Fed. R.
Civ. P. 12(b)(6) their Motion to Dismiss (ECF 59) be GRANTED; (2) Kudron has failed to state
a claim upon which relief can be granted as to Defendant McCarthy, and recommends that
pursuant to Fed. R. Civ. P. 12(b)(6) his Motion to Dismiss (ECF 30) be GRANTED; and
(3) Kudron has failed to exhaust his administrative remedies pursuant to 42 U.S.C. § 1997e(a),
and that even if exhaustion of the grievance procedure at IMCC was excused, viewing the facts
in the light most favorable to Kudron, there are no material facts in dispute to support his claim
for deliberate indifference to his serious medical needs, or for failure to protect his health due to
the nutrition provided and his bunk assignment at IMCC; it is recommended that Defendant Dr.
O’Brien’s Motion for Summary Judgment (ECF 48) be GRANTED.
                 VI. REPORT AND RECOMMENDATION AND ORDER
       IT IS RESPECTFULLY RECOMMENDED that:
       1) Defendants Wellpath’s and Dr. Ingram’s Motion to Dismiss (ECF 59) be GRANTED;
       2) Defendant McCarthy’s Motion to Dismiss (ECF 30) be GRANTED; and
       3) Defendant Dr. O’Brien’s Motion for Summary Judgment (ECF 48) be GRANTED.
       IT IS ORDERED that the parties have until fourteen days from the date of the Notice of
Electronic Filing of this ruling to file written objections to this Report and Recommendation,
pursuant to 28 U.S.C. § 636(b)(1)(C), and Local Rule 5A(j). Any objections filed must identify
the specific portions of the Report and Recommendation and relevant portions of the record to
which the objections are made and must set forth the basis for such objections. See Fed. R. Civ.
P. 72; see also St. Jude Med. S.C., Inc. v. Tormey, 779 F.3d 894, 902 (8th Cir. 2015) (citing
McDonald v. City of St. Paul, 679 F.3d 698, 709 (8th Cir. 2012)). Failure to timely file
objections may constitute a waiver of Plaintiff’s right to appeal questions of fact. Flemons, 779
Fed. Appx. at 424 (citing Daley v. Marriot Int’l, Inc., 415 F.3d, 893 n.9 (8th Cir. 2005)).
       IT IS SO ORDERED.
       Dated this 6th day of April, 2020.


                                                 24
